ROBERT L. BLAND, Judge.
Claimant, Tom Moore, of Gordon, West Virginia, seeks an award for $145.00 for the loss and burial of a cow belonging to him. The case is informally considered upon a record prepared by the conservation commission and duly filed with the clerk.
The division of forestry of the conservation commission maintains certain telephone lines in order to communicate with lookout, or fire posts, to guard against the outbreak and suppression of forest fires. A pole from one of these telephone lines, in Crook district, Boone county, had become rotten and fallen from its natural position. The claimant’s Holstein cow became entangled in the fallen wire from the telephone line and was found dead on the morning of August 14, 1944. An official of the commission authorized and directed claimant to bury the animal. To do so he was obliged to pay the sum of $20.00. From the facts set forth in the record it would appear that the reasonable value of the cow was $125.00.
There is no stock law in Crook district, of Boone county.
The head of the department concerned concurs in the claim made for loss and reimbursement. It is approved for payment by an assistant attorney general.
*439In view of the facts disclosed by the record, the concurrence in the claim by the department concerned and the approval of the attorney general, an award is now made in favor of claimant Tom Moore, for the said sum of one hundred forty-five dollars ($145.00).